DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 & 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a method, comprising: producing a semiconductor arrangement having a semiconductor layer, a first insulation layer arranged on the semiconductor layer and facing a first surface of the semiconductor arrangement, and an insulating via extending in a vertical direction through the semiconductor layer as far as the first insulation layer, the insulating via surrounding a region of the semiconductor layer in a ring-shaped fashion; permanently securing a first carrier to the first surface of the semiconductor arrangement; before permanently securing the first carrier to the first surface of the semiconductor arrangement, securing a second carrier to a second surface of the semiconductor arrangement, the second surface facing away from the first surface; and after permanently securing the first carrier to the first surface of the semiconductor arrangement, removing the second carrier from the second surface.
Claims 2-11 & 13-21 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894